Citation Nr: 0330516	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  98-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Determination of initial rating for service-connected 
headaches as residual of a head injury, rated as 
noncompensably disabling.

3.  Determination of initial rating for service-connected 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS), rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1971 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that new and material 
evidence had not been submitted to reopen the claims that 
included service connection for bilateral hearing loss, 
gastroenteritis, and headaches.  In December 1998, a hearing 
officer reopened the claims and adjudicated the matters on a 
de novo basis, but denied the claims on the merits.  

On appellate review, in March 2000, the Board denied the 
appeal, finding that new and material evidence had not been 
received to reopen the claims for service connection for 
bilateral hearing loss, gastroenteritis, and headaches.  The 
veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, the parties filed a Joint Motion for Remand 
and For a Stay of Proceedings Pending the Resolution of the 
Motion.  The Court granted the motion, thereby vacating the 
Board's March 2000 decision and remanding the matter pursuant 
to 38 U.S.C. § 7252(a).

In an August 2001 decision, the Board found that new and 
material evidence had been received to reopen claims for 
service connection for gastroenteritis, residuals of a head 
injury that included headache, and bilateral defective 
hearing (alternately referred to as "hearing loss").  The 
Board decision reopened these claims and remanded them to the 
RO for additional development that included to insure 
compliance with the Veteran's Claims Assistance Act of 2000, 
request for identification of medical providers and for 
medical records, and VA examinations with etiology opinions.  
With the exception of the notice to be provided under the 
provisions of the VCAA regarding the claims for initial 
rating assignments for service-connected GERD and IBS and 
headaches, that development has been completed and the case 
returned to the Board.

In January 1998, the veteran indicated that he wanted to 
reopen a claim of entitlement to service connection for a 
dental disorder.  In August 2001, the Board referred that 
issue to the RO.

In an April 2002 RO rating decision, the RO granted service 
connection for narcolepsy (as a residual of a head injury), 
and assigned an initial disability rating of 40 percent.  The 
veteran, through his attorney (July 2002 letter), indicated 
that he had "no disagreement" with the 40 percent rating 
assigned for the service-connected narcolepsy; therefore, the 
issue of initial rating assignment for service-connected 
narcolepsy is not in appellate status before the Board. 

The appealed issues of determination of initial rating for 
service-connected headaches (as residual to a head injury) 
and determination of initial rating for service-connected 
GERD and IBS are addressed below in the REMAND section of 
this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for bilateral defective hearing has been obtained; 
the RO has notified the appellant of the evidence needed to 
substantiate this claim, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's bilateral hearing impairment does not 
constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes. 


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met regarding the 
issue of entitlement to service connection for bilateral 
defective hearing.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for bilateral defective hearing (or hearing loss).  
In an October 2001 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim for service 
connection for bilateral defective hearing, including the 
need for medical evidence of a current disability.  The RO 
advised the veteran that VA would request any information or 
evidence the veteran wanted VA to obtain, and any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment, including regarding specifically named 
doctors; the RO sent VA Forms 21-4142 (Authorization and 
Consent to Release Information to VA) for this purpose.  The 
RO also advised the veteran that he could obtain any of the 
records and send them to VA.  In a July 2002 supplemental 
statement of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim for service connection 
for bilateral defective hearing, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  VA specifically requested private 
treatment records and VA outpatient treatment records.  The 
VA outpatient treatment records requested in July 2003 by the 
veteran's attorney (dated from August 2002 to June 2003) do 
not pertain to the issue of service connection for bilateral 
defective hearing.  The veteran was afforded a VA audiology 
examination in November 2001.  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 


II.  Service Connection for Bilateral Defective Hearing

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304 (2002); Hensley, 5 Vet. App. at 159-60.

The veteran contends that he has bilateral defective hearing 
which is etiologically related to acoustic trauma in service.  
He specifically contends that it sometimes feels like water 
is in his ears and he has trouble hearing.  At a personal 
hearing in May 1998, the veteran testified that his hearing 
was intermittently good and bad, and he noticed difficulty 
with his hearing beginning after service in 1992, and that in 
service he was exposed to noise of banging sledge hammers on 
the gurneys and "APC"s to straighten them out.  At a VA 
audiological examination in November 2001, the examiner noted 
no history of noise exposure or acoustic trauma.  

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The weight of 
the competent evidence demonstrates that the veteran does not 
have a current hearing loss "disability" of the left or 
right ear as defined in 38 C.F.R. § 3.385.  The Board 
recognizes that the veteran currently has some hearing loss, 
or hearing impairment, but the current level of hearing loss 
or impairment does not constitute a "disability" for VA 
disability compensation purposes.  The Court has held that 
Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The service medical records show that on enlistment 
examination in April 1971, the veteran had an auditory 
threshold of 40 decibels at the frequency of 4000 Hertz, 
which only demonstrates pre-existing hearing loss disability.  
None of the audiograms conducted subsequently during the 
veteran's period of military service show an increase in pre-
existing hearing loss or that the veteran had met the 
requirements for a hearing loss disability for either ear.  
See 38 C.F.R. § 3.385.  

Likewise, none of the post-service VA examinations 
demonstrate that the veteran had met the requirements for a 
hearing loss disability for either ear.  See 38 C.F.R. 
§ 3.385.  None of the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz has been 40 
decibels or greater since service, and none of the auditory 
thresholds between 500 and 4000 Hertz have ever been 26 
decibels or higher.  On VA examination in October 1991, for 
example, examination of the ears was normal and no hearing 
loss was indicated, although audiometric testing was not 
conducted.  A VA audiological examination in November 1992 
revealed hearing loss ranging from 5 to 15 decibels in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz ranges, for an 
average 10 decibel loss in the right ear, and 8 decibel loss 
in the left ear; the veteran's speech recognition scores on 
the Maryland CNC Test were 100 percent in the right ear and 
96 percent in the left ear.  A VA audiological examination in 
November 1995 revealed hearing loss ranging from 5 to 15 
decibels in the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
ranges; the veteran's speech recognition scores on the 
Maryland CNC Test were 100 percent in the right ear and 96 
percent in the left ear.  A clinical entry dated in October 
1997 shows a VA examiner's conclusion that the veteran had 
normal hearing with mild high frequency hearing loss, 
diagnosed as probable Eustachian tube dysfunction.  A 
clinical entry dated in February 1999 indicates that the 
veteran was treated for cerumen impaction.  A VA audiological 
examination in November 2001 revealed hearing loss ranging 
from 5 to 20 in the frequencies 500, 1000, 2000, 3000, 4000 
Hertz ranges, for an average 9 decibel loss in the right ear, 
and a 10 decibel loss in the left ear.  Such findings reflect 
some hearing loss or hearing impairment, but do not 
constitute hearing loss "disability."  See 38 C.F.R. § 
3.385; see also Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from zero to 20 decibels).  In November 
2001, the veteran's speech recognition score on the Maryland 
CNC Test was 100 percent bilaterally. 

Because the weight of the evidence demonstrates that the 
veteran does not currently have hearing loss "disability" 
as defined by VA regulations, the Board finds that service 
connection is not warranted for bilateral defective hearing 
(hearing loss).  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral defective hearing is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In light of the reopening, grant of service connection, and 
appeal of initial ratings assigned for headaches (rated 
noncompensably disabling) and GERD and IBS (rated 10 percent 
disabling), the RO should review the case to determine what 
additional notice to the veteran is warranted, including what 
additional information and evidence is necessary to 
substantiate the initial rating claims, which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence VA will obtain.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the veteran is informed that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  The veteran may waive the right to notice and 
duty to assist required by the VCAA, although the record does 
not reflect that he has done so. 

The Board specifically notes that, in a July 5, 2003 
memorandum, the veteran's attorney wrote that he was 
requesting copies of VA outpatient treatment records (dated 
from August 2002 to June 2003).  The attorney indicated that 
he needed the copies in order to respond to the June 2003 
supplemental statement of the case.  In order to afford the 
veteran due process, upon remand, the RO should send the 
veteran's attorney a copy of the VA outpatient treatment 
records in the claims file dated from August 2002 to June 
2003, and indicate that such records have been sent.  

Accordingly, the Board is REMANDING to the RO the issues of 
determination of initial ratings for headaches (rated 
noncompensably disabling) and for GERD and IBS (rated 10 
percent disabling) for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claims for determination of 
initial ratings for headaches (rated noncompensably 
disabling) and for GERD and IBS (rated 10 percent 
disabling), what evidence, if any, the veteran is 
to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should send the veteran's attorney a 
copy of the VA outpatient treatment records in the 
claims file dated from August 2002 to June 2003.

3.  The RO should again review the record and 
readjudicate the issues of determination of initial 
ratings for headaches and GERD and IBS.  The RO 
should consider any additional evidence added to 
the record since the June 2003 supplemental 
statement of the case.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



